Citation Nr: 1033802	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-39 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from April 1951 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Honolulu, 
Hawaii, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in June 2010.  A transcript of 
this hearing is in the claims folder, and the Veteran's testimony 
has been considered in reaching this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has Level I hearing for each ear. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

However, this appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.   Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Nevertheless, the Board notes that fully compliant 
VCAA notification was provided to the Veteran in June 2008 after 
he submitted his Notice of Disagreement.  The Board concludes 
that the duty to notify has been met.  

The Board further concludes that the duty to assist has been met.  
The Veteran was afforded a VA examination before the RO issued 
the decision on appeal.  Furthermore, the report of a private 
examination has also been considered.  The Veteran provided 
testimony at a hearing before the undersigned Veterans Law Judge, 
and the transcript is in claims folder.  There is no indication 
of any outstanding evidence in this case, and the Board will 
proceed with adjudication of the Veteran's appeal.  

Increased Evaluation

The Veteran contends that the initial evaluation assigned to his 
bilateral hearing loss is inadequate to reflect the impairment 
caused by this disability.  He notes that his hearing loss makes 
it difficult to understand everyday conversation.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.   

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The Court 
has found that there is a distinction between a Veteran's 
disagreement with the initial rating assigned following a grant 
of service connection, and the claim for an increased rating for 
a disability in which entitlement to service connection has 
previously been established.  In instances in which the Veteran 
disagrees with the initial rating, the entire evidentiary record 
from the time of the Veteran's claim for service connection to 
the present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  See also, Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Under the regulation and rating codes for the evaluation of 
hearing loss, an examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound deafness.  
These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. § 
4.85.  In order to receive a 10 percent evaluation or higher, the 
better ear must be at level III or higher, while at the same time 
the poorer ear must be at level IV or higher.  See 38 C.F.R. § 
4.86, Table VII.

For special cases, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86.

The Veteran was afforded a private audiology examination in 
January 2008.  It is unclear whether or not the speech 
discrimination testing utilized by this examiner was the required 
Maryland CNC (in fact it looks like the W-22 list was used).  
Nevertheless, assuming that the proper testing was utilized, the 
results show that the right ear had pure tone thresholds of 20, 
30, 35, and 40 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The left ear had pure tone thresholds of 20, 20, 
30, and 30 decibels at these same frequencies.  The average 
threshold for the right ear was 31 decibels and for the left ear 
was 25 decibels.  The Veteran had 96 percent speech recognition 
for the right ear and 100 percent speech recognition for the left 
ear.  This translates to level I hearing for each ear which, when 
applied to 38 C.F.R. § 4.85, Table VII, equates to continuation 
of the zero percent evaluation.

The Veteran underwent a VA audiology examination in February 
2008.  The right ear had pure tone thresholds of 25, 40, 40, and 
40 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The left ear had pure tone thresholds of 25, 30, 35, and 30 
decibels at these same frequencies.  The average threshold for 
the right ear was 36 decibels and for the left ear was 30 
decibels.  The Veteran had 96 percent speech recognition for each 
ear.  Once again, this translates to level I hearing for each ear 
which, when applied to 38 C.F.R. § 4.85, Table VII, equates to 
continuation of the zero percent evaluation.

Therefore, the Board must conclude that the evidence does not 
support entitlement to a 10 percent evaluation for the Veteran's 
bilateral hearing loss.  The criteria for a 10 percent evaluation 
were not met on either the January 2008 or February 2008 
examinations.  The Veteran has Level I hearing in each ear, which 
translates to a zero percent rating.  The Veteran testified at 
the July 2010 hearing that his hearing was about the same as at 
the time of these examinations, and that he had not noticed any 
deterioration.  Therefore, an increased evaluation is not 
warranted.  

The Veteran also does not meet the criteria for exceptional 
hearing loss.  The Board has considered the Veteran's 
contentions, but the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  It is clear that the only possible evaluation 
for the Veteran's hearing loss is zero percent.

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  The Veteran notes that he has been retired 
for many years, but that his hearing loss did not interfere with 
that job.  There is no objective evidence that the Veteran's 
hearing loss presents such an exceptional or unusual disability 
picture, with such factors as marked interference with employment 
or frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an initial compensable evaluation for bilateral 
hearing loss is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


